        Case 1:15-cr-00095-AJN Document 2826 Filed 04/21/20 Page 1 of 2



                                                                                                       4/21/20
                                        LAW OFFICES OF
                                     NATALI J.H. TODD, P.C.

NATALI J.H. TODD                                                        26 COURT STREET
                              SO ORDERED 4/21/20
MEMBER: NY & MA BAR                                                         SUITE 413
                                                                     BROOKLYN, NY 11242-1134

                                                                     Tel: 718-797-3055
                                                                     Fax: 718-504-3900
                                                                     E-mail: natali_todd@yahoo.com
                             Alison J. Nathan, U.S.D.J.              www.natalitoddlawyer.com
April 20, 2020
                                      Due to scheduling limitations at the MDC, a change of plea
By E.C.F.                             hearing is hereby tentatively scheduled for May 5, 2020 at 10:30
Honorable Alison J. Nathan            a.m. The Court will confirm that the hearing will proceed at that
United States District Judge          time by April 30, 2020. By April 24, 2020, Ms. Todd shall
Southern District of New York         indicate whether she would like to speak with Defendant for 15
United States Courthouse              minutes prior to the hearing, and, if so, provide the Court with a
40 Foley Square                       telephone number at which she can be reached.
New York, New York 10007              SO ORDERED.

Re:    U.S. v. Ivanjoel Aryeetey, S14 15 Cr. 95 (AJN)

Dear Judge Nathan:

        I write to respectfully request that the Court schedule a plea hearing by phone as soon as
is practicable for the Court and to further advise the Court that the defendant will not be pursuing
a motion for compassionate release at this time.

        On March 18, 2020, the government extended a plea offer to Mr. Aryeetey which I
promptly mailed to Mr. Aryeetey at MDC with a letter explaining certain terms. Mr. Aryeetey
subsequently mailed back the plea agreement to me with his signature and indicated his
willingness to accept the plea offer. On April 20, 2020, I spoke with Mr. Aryeetey in a
prearranged telephone call to MDC and discussed the terms of the plea agreement, and the
Superseding Information with him. He expressed his understanding of the terms of the plea
agreement and the charged racketeering conspiracy (Count One of the Superseding Information)
and his desire to move expeditiously with plea and sentencing. Mr. Aryeetey was also made
aware of his right pursuant to Criminal Procedure Rule 43(a)(1)(3), to be physically present at his
plea and sentence hearing but has expressed his desire to waive his right to be physically present
and proceed by telephone.

        I have consulted with AUSA Jessica Feinstein and she has advised me that she is
available to proceed with the change of plea hearing on Thursday, April 23, 2020 between 12:00
p.m. and 3:00 p.m. and after 3:30 p.m.; on Friday, April 24, 2020 after 11:00 a.m. or any day
next week, except for Tuesday, April 28, 2020. Counsel is available to proceed during any of
these times if the Court is available.
          Case 1:15-cr-00095-AJN Document 2826 Filed 04/21/20 Page 2 of 2



                                            LAW OFFICES OF
                                        NATALI J.H. TODD, P.C.

U.S. v. Aryeetey, S14 15 Cr. 95 (AJN)


        Thank you for your consideration to this request.

Respectfully,

/s/
Natali Todd, Esq.

cc: AUSA Jessica Feinstein (by email/E.C.F.)
